DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, Species I, claims 1-9, in the reply filed on December 27, 2021 is acknowledged.  The traversal is on the ground(s) that “it improperly identifies the allegedly distinct species with respect to claims of the application rather than figures.” This is not found persuasive because in MPEP 809.02(a), section (B) it states: “…In the absence of distinct figures or examples to identify the several species, the mechanical means, the particular material, or other distinguishing characteristic of the species should be stated for each species identified. If the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted…”.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 27, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 6 of the claim, change “a plurality of electrical signals” to --the plurality of electrical signals--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koyama et al (US Patent 8648339).

    PNG
    media_image1.png
    530
    754
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    515
    696
    media_image2.png
    Greyscale

Regarding claim 1, Koyama et al disclose [see Fig. 17 above] a method of testing a semiconductor package (semiconductor device 10) including a plurality of semiconductor chips (chips 11-1 through 11-n), the method comprising: sensing [via test pads of the circuit board 10 to the test apparatus 103 in Fig. 1] a plurality of electrical signals respectively output from a plurality of semiconductor chip groups (11-1 through 11-n), each of the plurality of semiconductor chip groups (11-1 through 11-n) representing a combination of at least two semiconductor chips (11-1 and 11-2) among the plurality of semiconductor chips (11-1 through 11-n); obtaining amplitudes [via test pads of the circuit board 10 to the test apparatus 103 in Fig. 1] of a plurality of electrical signals respectively output from the plurality of semiconductor 
Regarding claim 2, Koyama et al disclose wherein a number of the plurality of
semiconductor chip groups (11-1 through 11-n) is the same as a number of the plurality of semiconductor chips (11-1 through 11-n).
Regarding claim 4, Koyama et al disclose wherein the obtaining of the amplitudes [via test pads of the circuit board 10 to the test apparatus 103 in Fig. 1] of the electrical signals comprises obtaining the amplitudes of the electrical signals by obtaining solutions of equations obtained based on the plurality of sensed electrical signals and a combination of semiconductor chips (11-1 and 11-2) included in the plurality of semiconductor chip groups (11-1 through 11-n).
Regarding claim 8, Koyama et al disclose wherein the plurality of semiconductor chips (11-1 through 11-n) share one channel (line 104 in Fig. 1) and are connected to the one channel (104).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Allowable Subject Matter
Claims 3, 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 3, the primary reason for the allowance of the claim is due to wherein the sensing of the electrical signals comprises sensing a sum of currents output from the plurality of semiconductor chips.
Regarding claim 5, the primary reason for the allowance of the claim is due to wherein the sensing of the electrical signals comprises iterative sensing steps including sensing a sum of currents output from semiconductor chips excluding an nth semiconductor chip among the plurality of semiconductor chips as an nth sensing current, where n is a natural number of no less than 1 and no more than N. Since claims 6-7 depend form claim 5, they also have allowable subject matter.
Regarding claim 9, the primary reason for the allowance of the claim is due to wherein the sensing of the electrical signals comprises: providing a chip enable reduction (CER) command instructing that at least two first semiconductor chips be simultaneously selected from the plurality of semiconductor chips to the semiconductor package; and providing address signals corresponding to semiconductor chips respectively included in the plurality of semiconductor chip groups to the semiconductor package.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858